Opinion by
Judge Lindsay:
The three instructions given upon the trial of this action correctly expounded the law of this case, and there is certainly proof in the record conducing to establish the state of facts upon which the two instructions given at the instance of appellee were hypothicated.
The finding of the jury is not palpably wrong, and a reversal cannot be had upon the sole ground that the evidence preponderates against the verdict upon which appellees judgment is founded.
Judgment affirmed.